UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM N-PX ————— ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-22125 ————— Javelin Exchange-Traded Trust (Exact name of registrant as specified in charter) ————— 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith Javelin Investment Management. LLC 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Copies of communications to: Bibb L. Strench Seward & Kissel LLP 1treet, N.W. Washington, D.C. 20005 Registrant's telephone number, including area code: (609) 356-0800 Date of fiscal year end: December 31 Date of reporting period: July 1, 2009 – June 30, 2010 ITEM 1. PROXY VOTING RECORD. FORM N-PX REPORT ICA File Number: 811-22125 Reporting Period: 07/01/2009 – 06/30/2010 Javelin Exchange-Traded Trust Javelin Exchange-Traded Trust – JETS Contrarian Opportunities Index Fund Meeting Date Range: 01-Jul-2009 To 30-Jun-2010 Selected Accounts ANGLOGOLD ASHANTI LIMITED Security: Meeting Type: Annual Ticker: AU Meeting Date: 30-Jul-2009 ISIN US0351282068 Vote Deadline Date: 23-Jul-2009 Agenda Management Total Ballot Shares: Last Vote Date: 24-Jul-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 SPECIFIC AUTHORITY AND APPROVAL TO THE DIRECTORS TO ISSUE ORDINARY SHARES FOR THE PURPOSES OF THE CONVERSION RIGHTS ATTACHING TO THE US$732,500,000 3.50 PERCENT CONVERTIBLE BONDS ISSUED BY ANGLOGOLD ASHANTI FINANCE PLC, A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, AND IRREVOCABLY GUARANTEED BY THE COMPANY For 0 0 0 BHP BILLITON PLC Security: 05545E209 Meeting Type: Annual Ticker: BBL Meeting Date: 29-Oct-2009 ISIN US05545E2090 Vote Deadline Date: 21-Oct-2009 Agenda Management Total Ballot Shares: Last Vote Date: 26-Sep-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 TO RECEIVE THE 2LIMITED For 0 0 0 2 TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON PLC AND BHP BILLITON LIMITED For 0 0 0 3 TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON PLC AND BHP BILLITON LIMITED For 0 0 0 4 TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR OF BHP BILLITON PLC AND BHP BILLITONLIMITED For 0 0 0 5 TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON PLC AND BHP" BILLITON LIIMITED For 0 0 0 6 TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP BILLITON PLC AND BHP BILLITON LIMITED For 0 0 0 7 TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP BILLITON PLC AND BHP BILLITON LIMITED For 0 0 0 8 TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC For 0 0 0 9 TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC For 0 0 0 10 TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC For 0 0 0 11 TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC For 0 0 0 12 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON DATE: 30APRIL 2010 For 0 0 0 13 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON DATE: 17JUNE 2010 For 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 14 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON DATE: 15 SEPTEMBER 2010 For 0 0 0 15 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON DATE: 11 NOVEMBER 2010 For 0 0 0 16 TO APPROVE THE 2 For 0 0 0 17 TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP For 0 0 0 CHINA UNICOM LIMITED Security: 16945R104 Meeting Type: Special Ticker: CHU Meeting Date: 03-Nov-2009 ISIN US16945R1041 Vote Deadline Date: 23-Oct-2009 Agenda Management Total Ballot Shares: Last Vote Date: 17-Oct-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 THE TERMS OF THE SHARE REPURCHASE AGREEMENT, PROPOSED TO BE ENTERED INTO BETWEEN THE COMPANY AND SK TELECOM CO., LTD. ("SKT") PURSUANT TO WHICH SKT WILL SELL, B) ANY DIRECTOR IS HEREBY AUTHORIZED TO EXECUTE THE SHARE REPURCHASE AGREEMENT ON BEHALF OF THE COMPANY, C) THE DIRECTORS, ARE AUTHORIZED TO DO ALL SUCH ACTS AS THEY CONSIDER NECESSARY. For 0 0 0 ENCANA CORPORATION Security: Meeting Type: Special Ticker: ECA Meeting Date: 25-Nov-2009 ISIN CA2925051047 Vote Deadline Date: 20-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 04-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "A" TO THE ACCOMPANYING INFORMATION CIRCULAR, APPROVING AN ARRANGEMENT PURSUANT TO SECTION , AMONG OTHER THINGS, COMMON SHAREHOLDERS OF ENCANA WILL RECEIVE ONE NEW COMMON SHARE IN ENCANA AND ONE COMMON SHARE IN A NEW PUBLIC COMPANY CALLED "CENOVUS ENERGY INC." IN EXCHANGE FOR EACH COMMON SHARE OF ENCANA HELD. For 0 0 0 2 AN ORDINARY RESOLUTION RATIFYING AND APPROVING AN EMPLOYEE STOCK OPTION PLAN FOR CENOVUS ENERGY INC. For 0 0 0 3 AN ORDINARY RESOLUTION RATIFYING AND APPROVING A SHAREHOLDER RIGHTS PLAN FOR CENOVUS ENERGY INC. For 0 0 0 BHP BILLITON LIMITED Security: Meeting Type: Annual Ticker: BHP Meeting Date: 26-Nov-2009 ISIN US0886061086 Vote Deadline Date: 18-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 29-Sep-2009 Item Proposal Recommendation For Against Abstain 1 TO RECEIVE THE 2 BILLITON PLC For 0 0 0 2 TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 3 TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 4 TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 5 TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 6 TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 7 TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC For 0 0 0 8 TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC For 0 0 0 9 TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC For 0 0 0 10 TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC For 0 0 0 11 TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC For 0 0 0 12 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 30 APRIL 2010 For 0 0 0 13 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 17 JUNE 2010 For 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 14 TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 15 SEPTEMBER 2010 For 0
